Citation Nr: 0720122	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which granted the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD), 
and assigned a 30 percent rating effective August 7, 2003 
(the date that VA received this claim).  In May 2005, the 
veteran disagreed with the rating assigned to his service-
connected PTSD.  An RO hearing was held on this claim in June 
2005.  The veteran perfected a timely appeal on this claim in 
November 2005 and requested a Travel Board hearing.  Later 
that same month, in November 2005, the veteran clarified his 
hearing request and requested a videoconference Board 
hearing, which was held before the undersigned Veterans Law 
Judge in August 2006.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  Prior to March 3, 2004, the veteran's service-connected 
PTSD was manifested by flashbacks, nightmares, an exaggerated 
startle response, depression with crying spells, difficulty 
in concentration, a tendency to withdraw from others, 
increased irritability, mood swings with hypomanic episodes, 
difficulty maintaining work and social relationships, and a 
Global Assessment of Functioning score of 40; the overall 
degree of psychiatric impairment more nearly approximates 
occupational and social impairment with deficiencies in most 
areas, to include work, family relations, judgment, thinking, 
and mood; it was not productive of total social impairment or 
total industrial inadaptability.

2.  From March 3, 2004, the veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity with a Global Assessment of 
Functioning score of 55; it has not been productive of 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for 
service-connected PTSD, but no more than 70 percent, prior to 
March 3, 2004, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an initial rating of 50 percent for 
service-connected PTSD, but no more than 50 percent, from 
March 3, 2004, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2003 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson¸19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the August 2003 VCAA notice 
was furnished to the veteran and his service representative 
prior to the June 2004 RO decision that is the subject of 
this appeal.  

The RO did not provide notice of the Dingess requirements to 
the veteran or his service representative.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).

The presumption of prejudice raised by the failure to provide 
the Dingess requirements is rebutted because, as is explained 
below in greater detail, the evidence supports a grant of a 
70 percent rating for PTSD prior to March 3, 2004, and to a 
50 percent rating thereafter; the preponderance of the 
evidence is against assigning a higher initial or staged 
rating.  Neither the veteran nor his service representative 
has alleged that the effective date currently assigned to his 
service-connected PTSD was in error.  Thus, any questions as 
to a higher disability rating or an earlier effective date to 
be assigned are moot.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  While the veteran does not have the 
burden of demonstrating prejudice, it is pertinent to note 
that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.   

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes VA medical 
and psychiatric records, including VA examination reports.  
There is no indication of any additional relevant evidence 
that has not been obtained.  The RO has attempted to obtain 
the veteran's service medical records.  In response to a 
request for the veteran's service medical records, the 
National Personnel Records Center (NPRC) notified the RO in 
September 2003 that, after conducting an extensive and 
thorough search, the veteran's service medical records could 
not be located.  Accordingly, NPRC concluded that the 
veteran's service medical records either did not exist or 
were not present at NPRC and that further efforts to locate 
these records would be futile.  It is pertinent to note that 
the issue here is the proper rating or ratings for the 
veteran's PTSD from August 7, 2003, the effective date of the 
grant of service connection.  Hence, medical or psychiatric 
evidence dated decades earlier is not particularly relevant 
to the question of the degree of severity of his PTSD in 
recent years.

Reports of VA psychiatric examinations dated in August 2003 
and March 2004, along with mental health out-patient clinic 
records, to include evidence dated after the last 
examination, provide findings that are adequate for rating 
the veteran's PTSD from August 2003.  Thus, there is no duty 
to provide another examination or a psychiatric opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

On VA psychiatric examination in August 2003, the veteran 
complained of significant difficulties since active service, 
including hyper-alertness, flashbacks, nightmares, an 
exaggerated startle response, a "very unstable" life, and 
attacking his wife during sleep.  He provided a detailed 
statement of his claimed in-service combat stressors.  He 
admitted to depression with crying spells.  The veteran also 
admitted to suicidal ideation in the past but denied any 
current suicidal ideation or plan.  He said that he 
contemplated "suicide by cop" after being fired in 1974.  
His energy was low.  The veteran further reported great 
difficulty in concentration, a loss of interest in formerly 
pleasurable activities, a tendency to withdraw from others, 
increased irritability, mood swings with hypomanic episodes 
when he felt giddy, with increased energy, elation, and 
spending sprees.  He gave a history of being fired from his 
job as a supervising narcotics agent in 1974 for excessive 
force and 3 marriages.  The veteran indicated that he was 
very close to one son and had no contact with one daughter.  
He had been married to his current wife for 23 years and had 
worked as a real estate appraiser since 1967.  

Mental status examination of the veteran in August 2003 
showed orientation times three, appropriate grooming, much 
anxious laughter, pressured speech, intact language, a 
euthymic affect, no hallucinations or illusions, normal 
thought processes, no unusual thought content, no suicidal or 
violent ideation, good insight and judgment, and an intact 
memory.  The veteran's Global Assessment of Functioning (GAF) 
score was 40, indicating some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  The VA examiner stated, "This man clearly has PTSD as 
well as significant depressive [symptoms]."  The diagnoses 
included chronic PTSD.

In a September 2003 lay statement, the veteran's wife 
described the impact of the veteran's PTSD on their 
relationship.  She also indicated the adverse effects that 
the veteran's PTSD symptoms have had on their real estate 
appraisal business.

In response to a request from the RO for medical records, 
University Medical Center, Las Vegas, Nevada, notified VA in 
September 2003 that it had no records for the veteran.

In response to a request from the RO for medical records, 
Valley Hospital Medical Center, Las Vegas, Nevada, notified 
VA in October 2003 that it had no records for the veteran.

The veteran submitted a number of lay statements in support 
of his claim in October 2003.  In his statement, the veteran 
contended that his PTSD had interfered with his real estate 
appraisal business.  He also contended that he was 
"basically a loner with one close friend."  G.S. wrote that 
he had served with the veteran in Vietnam and had 
participated alongside the veteran in a fire fight with enemy 
soldiers.  Several other fellow soldiers who had served with 
the veteran in Vietnam also submitted statements confirming 
their participation in combat alongside the veteran.

The veteran submitted a copy of the citation that accompanied 
his Air Force Commendation Medal.  That commendation stated 
that, on July 8, 1966, "Airman Gandy and his dog detected an 
unknown number of Viet Cong attempting to penetrate the 
perimeter of Phan Ran Air Base.  Airman Gandy sounded the 
alarm, took cover, and opened fire on the hostile forces."

On VA PTSD examination in March 2004, the veteran complained 
of sleep disturbance, anxiety, and anger.  The VA examiner 
reviewed the veteran's claims file.  The veteran stated that 
"he is away from everyone when he works."  Mental status 
examination of the veteran showed orientation times three, no 
impairment of thought processes or communication, no 
delusions or hallucinations, good eye contact, no 
inappropriate behavior, no homicidal ideation, suicidal 
ideation in that he wished "he could just go to sleep and 
die" but no plan, good long-term memory, difficulty with 
short-term memory, no obsessive or ritualistic behavior, 
goal-oriented and logical speech, no panic attacks, an angry 
and irritable mood, no impaired impulse control, difficulty 
getting to sleep and staying asleep, no signs or symptoms of 
psychosis or organic brain syndrome, and good judgment and 
insight.  The veteran also reported experiencing mania and 
hypomania for periods that lasted as long as a month before 
wearing himself out for a day or two and then returning to 
the hypomanic behavior.  He gave a history of poor energy, no 
motivation, increased worries, and an inability to make 
decisions.  He stated that he had killed people during active 
service and had distressing memories of his Vietnam service, 
avoided thoughts and memories of Vietnam, and an inability to 
go back to sleep once he woke up during the night unless he 
checked out the perimeter.  

The psychiatrist who performed the March 2004 examination 
observed that the veteran's PTSD symptoms had caused him 
problems, "especially the anger," and that he had been 
unable to maintain consistent relationships until he married 
his current wife and he had been able to work "mainly 
because he has worked for himself and by himself."  The VA 
examiner further opined "As long as [the veteran] can stay 
away from others, he is able to do fairly well in his life."  
The veteran's GAF score due to PTSD was 55, indicating 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

The veteran received regular VA outpatient treatment for PTSD 
in 2004 and 2005.

In statements on his May 2005 notice of disagreement, the 
veteran contended that his initial rating for service-
connected PTSD should be higher than 30 percent due to his 
continuing problems with memory loss, anger, reduced 
reliability, obsessive behavior, and problems maintaining 
effective relationships with his customers at his real estate 
appraisal business and with his family.

The veteran testified at his RO hearing in June 2005 that he 
had stopped working at his real estate appraisal business in 
the last 6 months because he had increasing difficulty 
getting along with co-workers and customers.  

In VA mental health out-patient clinic records, the Board 
notes that a psychiatrist indicated in November 2005 that the 
veteran's PTSD was controlled with medication.

In a July 2006 statement, the veteran's wife stated that, 
because several employees of the veteran's real estate 
appraisal company had resigned as a result of outbursts 
directed at them by the veteran, he had signed over his 
company to his wife.  

The veteran testified at his videoconference Board hearing in 
August 2006 that he was not currently working.  He continued 
having difficulty establishing and maintaining both work and 
family relationships.  The veteran stated that he had signed 
over his business to his wife.  He reported experiencing 
flashbacks, nightmares, and panic attacks.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The veteran's service-connected PTSD has been evaluated as 
30 percent disabling since August 7, 2003 (the date that VA 
received his service connection claim).  He appeals for a 
higher initial or staged rating.  See Fenderson, supra.

An evaluation of 30 percent disabling is available under the 
General Rating Formula for Mental Disorders for occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

A higher evaluation of 50 percent disabling is available for 
PTSD under DC 9411 for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The next higher evaluation of 70 percent disabling is 
available for PTSD that is manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, 
intermittently illogical, obscure, or irrelevant speech, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting), and an inability to establish and maintain 
effective relationships.  Id.

A maximum evaluation of 100 percent disabling is available 
for PTSD that is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform the activities of daily living 
(including the maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for the 
names of close relatives, his own occupation, or his own 
name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness.  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, pg. 32 (4th ed., 
revised 1994) (Manual).  See Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communications (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 71 to 80 denotes that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  Manual, 
pg. 47.  The GAF designation is based on a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness," citing the 
Manual.  Carpenter, supra; Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The Board finds that higher initial ratings of 70 percent for 
the veteran's service-connected PTSD prior to March 3, 2004, 
the date of a VA psychiatric examination, and to a 50 percent 
rating thereafter, are warranted.  

The psychiatric evidence of record dated prior to March 3, 
2004, shows that the veteran's PTSD was manifested by a 
plethora of  symptoms, including flashbacks, nightmares, an 
exaggerated startle response, depression with crying spells, 
difficulty in concentration, a tendency to withdraw from 
others, increased irritability, mood swings with hypomanic 
episodes, difficulty maintaining work and social 
relationships, short-term memory impairment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationship.  On VA 
examination in August 2003, the veteran reported great 
difficulty in concentration, a loss of interest in formerly 
pleasurable activities; a tendency to withdraw from others, 
increased irritability, mood swings with hypomanic episodes, 
and his speech was pressured.  He also indicated that he has 
no contact with his daughter.  The veteran's GAF score was 
40, which is consistent with significant social industrial 
impairment.  See Carpenter, supra.  The disability picture 
presented by such evidence, in the Board's judgment, more 
nearly approximates occupational and social impairment with 
deficiencies in most areas, to include work, family 
relations, judgment, thinking, and mood, within the meaning 
of the applicable rating criteria.  Thus, an initial rating 
of 70 percent is warranted prior to March 3, 2004.  

The preponderance of the evidence is against a 100 percent 
rating prior to March 3, 2004.  It is evident that the 
veteran continued to work in his real estate business from 
August 2003 to March 2004.  There is no competent opinion 
that his PTSD was productive of total social impairment or 
total industrial inadaptability.

On VA PTSD examination on March 3, 2004, the veteran had 
difficulty with short-term memory, an angry and irritable 
mood, difficulty getting to sleep and staying asleep, mania 
and hypomania, no motivation, increased worries, and an 
inability to make decisions.  The VA examiner concluded that 
the veteran had been unable to maintain consistent work and 
family relationships until he married his current wife and he 
had been able to work "mainly because he has worked for 
himself and by himself."  While it is apparent that he had 
to stop working at his real estate appraisal business where 
he had worked continuously since his discharge from active 
service, the examiner did indicate that the veteran could 
work under certain circumstances and the GAF score due to 
PTSD was reported as 55.  Such findings are consistent with 
occupational and social impairment with reduced reliability 
and productivity from March 3, 2004.  

The Board finds that the preponderance of the evidence is 
against finding that PTSD was manifested by occupational and 
social impairment with deficiencies in most areas from March 
3, 2004.  The veteran testified at his videoconference Board 
hearing in August 2006 that he experienced panic attacks.  
However, he has been married to his current wife for 
approximately 27 years and has a good relationship with at 
least one of his children.  The veteran also had good 
judgment and insight, appropriate thought processes and 
behavior, and no delusions or hallucinations.  As noted 
above, the VA examiner concluded in March 2004 that the 
veteran could continue working as long as he worked by 
himself or away from others.  The GAF score of 55 reported at 
that time represents a marked improvement from the score of 
40 reported upon the March 2003 examination and is not 
consistent with occupational and social impairment with 
deficiencies in most areas.  Carpenter, supra.  Moreover, a 
VA treating psychiatrist indicated in November 2005 that the 
veteran's PTSD was controlled with medication.  Although the 
veteran gave a history of suicidal ideation when examined in 
August 2003 and again in March 2004, in the absence of 
additional symptoms characteristic of a 70 percent rating, 
the veteran's report of increased suicidal ideation alone is 
not sufficient to warrant a rating in excess of 50 percent 
from March 3, 2004.  

The Board recognizes that symptoms recited in the criteria in 
the rating schedule for evaluating mental disorders are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating."  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Here, there is ample probative evidence 
dated in recent years, to include two psychiatric 
examinations with GAF scores noted in both reports, mental 
health out-patient clinic records, and lay statements to rate 
the veteran's PTSD. 

In sum, prior to March 3, 2004, the veteran's service-
connected PTSD was manifested by occupational and social 
impairment with deficiencies in most areas, to include work, 
family relations, judgment, thinking, and mood; it was not 
productive of total social impairment or total industrial 
inadaptability.  From March 3, 2004, the veteran's PTSD has 
been manifested by occupational and social impairment with 
reduced reliability and productivity with a GAF score of 55; 
it has not been productive of occupational and social 
impairment with deficiencies in most areas.  

Accordingly, an initial scheduler rating of 70 percent for 
PTSD, but no more than 70 percent, prior to March 3, 2004, 
and a 50 percent scheduler rating for PTSD, but no more than 
50 percent, from March 3, 2004 are warranted.  38 C.F.R. 
§ 4.130, DC 9411 (2006).  See Fenderson, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath, supra, including the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  As noted above, the veteran recently 
left his real estate appraisal business due to his increased 
social and occupational impairment but the preponderance of 
the evidence, to include the March 2004 VA psychiatrist's 
statement regarding employment options and a more recent VA 
psychiatrist, who opined in November 2005 that the veteran's 
PTSD was controlled with medication, is against a finding of 
marked work impairment.  The Board observes that the higher 
initial ratings of 70 and 50 percent for the veteran's 
service-connected PTSD contemplate significant social and 
occupational impairment and difficulty maintaining effective 
social and work relationships.  The psychiatric evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).  In this regard, the Board finds that 
there has been no showing by the veteran that his PTSD has 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial scheduler rating of 70 percent for 
PTSD, but no more than 70 percent, prior to March 3, 2004; 
and to a 50 percent scheduler rating for PTSD, but no more 
than 50 percent, from March 3, 2004, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


